Exhibit 10.8

 

 



CONSULTANT AGREEMENT

 

 

This Agreement is made and entered into as of the 14th day of February, 2013
between Sigma Labs, Inc. (the “Company”) and Udo G. Rettberg (the “Consultant”).

 

In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.Appointment. The Company hereby retains the Consultant on a non-exclusive
basis during the Term (as defined below) to render public relations and
marketing services to the Company, upon the terms and conditions as set forth
herein.

 

2.Term. This Agreement shall be effective for a one-year period (the “Term”),
extensions to be negotiated, commencing on the date hereof, provided; however,
that the Company may terminate this Agreement for any reason and at any time
upon ten (10) days’ written notice to the Consultant.

 

 

3.Duties of Consultant. During the term of this Agreement, the Consultant shall
provide to the Company: (a) public relations and marketing services to build
market awareness for the Company’s business as directed by the Company; and (b)
public relations/marketing progress reports which are to be delivered to the
Company in writing on or before the 15th day of each month during the Term. It
is understood and acknowledged by the parties that the Consultant: (a) shall
perform its analysis and reach its conclusions about the Company independently,
and that the Company shall have no involvement therein; (b) shall not render
advice and/or services to the Company in any manner, directly or indirectly,
that is in connection with the offer or sale of securities in a capital raising
transaction or that could result in market marking, and (c) and any affiliates
of Consultant shall not perform any services that require such parties to be
licensed as a securities broker dealer under federal or state law.

 

 

4.Compensation. For services to be rendered by the Consultant hereunder, the
Consultant shall receive from the Company the equivalent of $120,000 in shares
of common stock of the Company, based on a stock price of $0.03 per share (the
“Shares”), which is equal to the closing price of the Company’s common stock on
the date hereof, under the Company’s 2011 Equity Incentive Plan (the “Plan”). A
copy of the Plan, as in effect on the date hereof, is attached as Exhibit A. The
Shares will “vest” in accordance with the following schedule, and shall have
such other terms as are set forth in the restricted stock agreement, attached
hereto as Exhibit B, entered into by the Company and the Consultant concurrently
with the execution of this Agreement:

 

1,000,000 shares immediately, and

 

250,000 shares will vest on the last day of each month of the Term commencing on
February 28, 2013, provided that such vesting shall cease immediately as to any
unvested Shares if the Consultant’s services as described herein are terminated.

 

 

 

 



5.Confidentiality. Consultant acknowledges that as a consequence of its
relationship with the Company, it may be given access to confidential
information which may include the following types of information: trade secrets,
products, product development, future marketing materials, business plans,
certain methods of operations, procedures, improvements, systems, customer
lists, supplier lists and specifications, and other private and confidential
materials concerning the Company’s business (collectively, “Confidential
Information”). Consultant covenants and agrees to hold such Confidential
Information strictly confidential and shall only use such information solely to
perform its duties under this Agreement, and Consultant shall refrain from
allowing such information to be used in any way for its own private or
commercial purposes. Consultant shall also refrain from disclosing any such
Confidential Information to any third parties. Consultant further agrees that
upon termination or expiration of this Agreement, it will return all
Confidential Information and copies thereof to the Company and will destroy all
notes, reports and other material prepared by or for it containing Confidential
Information. Consultant understands and agrees that the Company might be
irreparably harmed by violation of this Agreement and that monetary damages may
be inadequate to compensate the Company. Accordingly, the Consultant agrees
that, in addition to any other remedies available to it at law or in equity, the
Company shall be entitled to injunctive relief to enforce the terms of this
Agreement.

 

6.Miscellaneous.

 

 

(a)This Agreement embodies the entire Agreement and understanding between the
Company and the Consultant and supersedes any and all negotiations, prior
discussions and preliminary and prior arrangements and understandings related to
the central subject matter hereof.

(b)This Agreement has been duly authorized, executed and delivered by and on
behalf of the Company and the Consultant.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.

 



 

  SIGMA LABS, INC           By:  /s/ Mark J. Cola       Name:         Mark J.
Cola
Title:           President and Chief
                    Executive Officer               By:  /s/ Udo Rettberg      
Name:         Udo Rettberg
Title:
Address:    Grethenweg 67
                    60598 Frankfurt am Main
                    Germany

 

 

2

 



 